Title: To James Madison from Robert Taylor, 16 November 1808
From: Taylor, Robert
To: Madison, James



Dear Sir
Nov. 16th. 1808

Mr. James Pulliam in his life time assigned me Gid: Gooch’s bond for the benefit of some Gentlemen in Baltimore.  Mr. Gooch now informs me that you are to pay the money and that you will do so in the month of Janury. next.  If it is so will you be good enough to inform me.  I will wait with chearfulness till that time if it will any ways accommodate you.  The amount in Virga. Curry is twenty pounds ten shillings & two pence with interest from 26th. day of January last till paid.  I am Yrs.

Robert Taylor

